Citation Nr: 0820978	
Decision Date: 06/26/08    Archive Date: 06/30/08	

DOCKET NO.  06-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder, claimed as peptic ulcer disease 
and/or gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Upon review of this case, it is clear that the veteran has 
chosen not to perfect his appeal regarding the issue of 
service connection for a thoracolumbar spine disability 
(claimed as a lumbar condition and/or degenerative 
arthritis).  Accordingly, that issue is not currently before 
the Board.


FINDING OF FACT

A chronic gastrointestinal disability, to include peptic 
ulcer disease and/or gastroesophageal reflux disease, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.


CONCLUSION OF LAW

A chronic gastrointestinal disability, to include peptic 
ulcer disease and/or gastroesophageal reflux disease, was not 
incurred in or aggravated by active military service, nor may 
peptic ulcer disease be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic gastrointestinal disorder, claimed as peptic ulcer 
disease and/or gastroesophageal reflux disease.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and peptic ulcer disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present case, at the time of the veteran's service 
entrance examination in January 1966, he gave a history of 
"indigestion," which was not considered disabling.  A 
physical examination of the veteran's abdomen and viscera 
conducted at that time was within normal limits, and no 
pertinent diagnosis was noted.

Service clinical records covering the period from June 1966 
to June 1967 show treatment during that time for various 
gastrointestinal problems characterized by "indigestion" and 
recurrent upper abdominal pain.  However, in early June 1967, 
the veteran indicated that such problems had been present for 
approximately four years, placing their inception well in 
advance of the veteran's entry upon active military service.  
Significantly, while in early June 1967, during the veteran's 
period of active military service, there was noted the 
presence of "possible" peptic ulcer disease, a subsequent 
upper gastrointestinal series was entirely within normal 
limits, culminating in a clinical impression of functional 
bowel distress.  Significantly, while at the time of a 
service separation examination in August 1968, the veteran 
was once again heard to complain of frequent indigestion 
precipitated by the eating of "greasy foods," a physical 
examination of his abdomen and viscera conducted at that time 
was within normal limits, and no pertinent diagnosis was 
noted.

Thereafter, the veteran's private treatment reports dated 
from approximately 1999 through 2000 show a history of Nissen 
fundoplication and possible gastroesophageal reflux disease 
and/or esophageal spasm as an etiology of chest tightness.  
The reports do not reference service.

Additionally, the Board observes that, at the time of a VA 
gastrointestinal examination in August 2005 (which 
examination involved a full review of the veteran's claims 
folder), the veteran gave a history of functional bowel 
syndrome in service, followed by a diagnosis of 
gastroesophageal reflux disease in 1988.  According to the 
veteran, he experienced both abdominal pain and a burning 
sensation accompanied by nausea and vomiting in the 1980's, 
at which time he received the diagnosis of gastroesophageal 
reflux disease.  Reportedly, in 1988, the veteran underwent a 
Nissen fundoplication in an attempt to alleviate his 
gastrointestinal symptomotology.  Currently, the veteran had 
no problems with reflux, nausea, or vomiting.  Nor did he 
experience difficulty with hematemesis, pyrosis, or 
dysphagia.

Following gastrointestinal examination, the veteran received 
a diagnosis of status post Nissen fundoplication.  In the 
opinion of the examiner, the veteran's gastroesophageal 
reflux disease was not caused by or a result of his military 
service.  Nor was it in any way related to symptoms of 
"peptic ulcer disease" which the veteran experienced while in 
service.  The rationale for the examiner's opinion was that 
the veteran's separation examination in August 1968 had been 
negative for any complaints or findings related to the 
gastrointestinal system.  Moreover, an upper gastrointestinal 
series conducted in 1967 had been normal.  According to the 
examiner, an upper gastrointestinal series was a test which 
could diagnose gastroesophageal reflux disease, peptic ulcer 
disease, and other diseases of the gastrointestinal system.  
However, the veteran did not receive a diagnosis of reflux 
disease based on that test.  Nor did he receive a diagnosis 
of gastroesophageal reflux disease until many years following 
his discharge from service.  Under the circumstances, it was 
the opinion of the examiner that the veteran's 
gastrointestinal symptoms in service were "negative for any 
objective evidence of gastroesophageal reflux disease."

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current gastrointestinal 
pathology, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service.  The Board also finds that 
the veteran's current disorders are not the result of 
continued symptoms experienced since service.

In this regard, the Board places the greater probative weight 
on (1) the veteran's service treatment records, which 
although they show treatment for gastrointestinal complaints, 
do not show a resultant chronic disability; (2) his post-
service medical reports which are silent for any complaints 
or treatment for many years after the separation from 
service; and (3) the August 2005 VA medical opinion, which 
based on a review of the veteran's claims file found that the 
veteran's disorders did not begin in service, nor were they 
in any way related to any event of service.  Owens v. Brown, 
7 Vet. App. 429 (1995) (opinions offered by examiners based 
on a review of all the evidence on file is considered to be 
an important factor in reaching an informed opinion).  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b); Ortiz, supra.  

VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he is expected to provide; and (4) request that the 
veteran provide any evidence in his possession which pertains 
to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in April 2005.  In that 
letter, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date.  However, the veteran has not been 
prejudiced.  Since the service connection claim is being 
denied, any questions regarding any degree of disability and 
effective are now moot.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a chronic gastrointestinal disorder, 
claimed as peptic ulcer disease and/or gastroesophageal 
reflux disease, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


